DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 06/08/2022 was entered with pending Claims 1-6, 8-15 and cancelled Claim 7.
Response to Arguments/Remarks
Claim 15 amendment is recognized and the objection is withdrawn.
Response to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections (Remarks pages 5-8) with respect to Claims 1-6, 8-15 have been fully considered along with the claim amendments.
Regarding Claim 1 amendments, the Remarks did not provide citation to the specification for clarity of the claim amendments. For example, Claim 1 was amended with the element modification “two cameras each of which being mounted at an elevated point beside one of the lanes and having an angle of aperture covering at least for which it is mounted and obliquely an adjacent lane,” but no specific support from the Specification was referenced in the Remarks. The Specification support appears as “a camera of an adjacent or even further apart lane is used to gain an oblique or side view into a gap between a vehicle and its trailer” (¶ [0011]; also found in [0044], [0048] and Fig 3). Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the updated cited prior art below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Backvall et al (US PG PUB 2017/0330454) in view of Allen et al (US PG PUB 2009/0174778).
Regarding Claim 1, Backvall et al teach an apparatus for recording license plates of vehicles travelling on a road having several adjacent lanes (traffic surveillance system 200 is configured to monitor, track and register vehicles on a road surface 191; Fig 1a and ¶ [0083]-[0084]), comprising: a vehicle classification sensor (system 200 comprises plurality of stereoscopic sensors 100a, 100b connected to processing unit 210; Fig a and ¶ [0085]) configured to detect a predetermined shape characteristic of a vehicle or group of vehicles (each sensor 100a, 100b is used to identify vehicles 140, 141, including a predictable vehicle axle region (a predetermined shape of the vehicle); Figs 1a-1c and ¶ [0084]-[0086], [0097]); the vehicle classification sensor comprising at least two cameras (each sensor 100a, 100b comprises a camera pair 110 (10, 11); Figs 1a-1c and ¶ [0084]-[0086]) each of which being mounted at an elevated point beside one of the lanes and having an angle of aperture covering at least a lane for which it is mounted and obliquely an adjacent lane (each stereoscopic sensor 100a, 100b is mounted at a mounting position 192 above the surveillance plane 160 of the lanes to monitor a traffic lane 196 and an adjacent lane 198; Fig 1a and ¶ [0083], [0108]), each lane being covered by at least two cameras (each sensor 100a, 100b is mounted over a lane and each sensor has camera pair 110 (10, 11); Figs 1a-1c and ¶ [0080]-[0083]). 
Backvall et al does not teach wherein the vehicle classification sensor is configured to, upon detecting the predetermined shape characteristic on a lane, trigger the camera that covers the lane the predetermined shape characteristic is detected on to record an image of a license plate on the back of the vehicle or leading vehicle of the group, respectively, for which the predetermined shape characteristic is detected; and wherein the triggered camera is the camera mounted for a lane either adjacent to or at least one lane apart from that lane on which the predetermined shape characteristic is detected.
	Allen et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the vehicle classification sensor is configured to, upon detecting the predetermined shape characteristic on a lane (the trigger unit 5802 detects vehicle and sends a triggering signal to capture unit 5804 for the lane triggered; ¶ [0367]-[0368]), trigger the camera that covers the lane the predetermined shape characteristic is detected on to record an image of a license plate on the back of the vehicle or leading vehicle of the group (the capture unit 5804 receives trigger signal from trigger unit 5802 and takes one or more images of passing vehicle in the lane of interest and images the back portion of a passing vehicle including a plate area 6104; ¶ [0368], [0376]-[0377]), respectively, for which the predetermined shape characteristic is detected (the capture unit 5804 images the whole vehicle 6002 when triggered by the trigger unit 5802, which is used to detect shape of vehicle through chassis height, wheel size, wheel assembly; ¶ [0125], [0134], [0374]; and wherein the triggered camera is the camera mounted for a lane either adjacent to or at least one lane apart from that lane on which the predetermined shape characteristic is detected (the capture unit 5804 can be positioned roadside, thereby making it adjacent to or at least one lane apart from the lane of interest, to image the detected passing vehicle; ¶ [0368]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al with Allen et al including wherein the vehicle classification sensor is configured to, upon detecting the predetermined shape characteristic on a lane, trigger the camera that covers the lane the predetermined shape characteristic is detected on to record an image of a license plate on the back of the vehicle or leading vehicle of the group, respectively, for which the predetermined shape characteristic is detected; and wherein the triggered camera is the camera mounted for a lane either adjacent to or at least one lane apart from that lane on which the predetermined shape characteristic is detected. Use of a trigger unit allows for a triggering signal to image a vehicle, thereby effectively signaling when an image should be captured that accurately images the vehicle at the proper time, as recognized by Allen et al (¶ [0368]).

Regarding Claim 2, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above).
Backvall et al does not teach the predetermined shape characteristic is a predetermined shape of the back of a vehicle.
Allen et al is analogous art pertinent to the technological problem addressed in this application and teaches the predetermined shape characteristic is a predetermined shape of the back of a vehicle (chassis height is a predetermined shape characteristic detected on the back portion of the passing vehicle; ¶ [0377]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al with Allen et al including the predetermined shape characteristic is a predetermined shape of the back of a vehicle. Identification of the back of the vehicle assists in identification of a vehicle and the license plate, as recognized by Allen et al (¶ [0377]).

Regarding Claim 6, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above).
Backvall et al does not teach the predetermined shape characteristic is a towing connection between the leading vehicle and the following vehicle of a group.
Allen et al is analogous art pertinent to the technological problem addressed in this application and teaches the predetermined shape characteristic is a towing connection between the leading vehicle and the following vehicle of a group (the classification loop array 110 communicates with the intelligent vehicle identification unit 170 to detect a wheel axle count and spacing, which corresponds to identifying a towing connection; ¶ [0133]-[0134]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al with Allen et al including the predetermined shape characteristic is a towing connection between the leading vehicle and the following vehicle of a group. Identifying the shape as a towing connection assists in counting wheel axle count, which is useful to determine the size of the vehicle imaged, as recognized by Allen et al (¶ [0134]).

Regarding Claim 8, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above), wherein Backvall et al teach each lane has an own camera (the sensors (camera) are organized in an array such that each lane has its own camera; Fig 1a and ¶ [0083], [0086]).  
Regarding Claim 9, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above), wherein Backvall et al teach each camera is mounted above its lane (the sensors (camera) are mounted such that each lane has its own camera; Fig 1a and ¶ [0108]).  
Regarding Claim 10, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above), wherein Backvall et al teach two adjacent lanes share a same camera (camera images at an angle covering at least one adjacent lane; Fig 1a and ¶ [0083]).  
Regarding Claim 11, Backvall et al in view of Allen et al teach the apparatus of claim 10 (described above).
Backvall et al does not teach each shared camera is mounted between its two lanes.
Allen et al is analogous art pertinent to the technological problem addressed in this application and teaches each shared camera is mounted between its two lanes (camera 8902 is mounted between two lanes and images at an angle covering the two adjacent lanes; Fig 89 and ¶ [0502]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al with Allen et al including each shared camera is mounted between its two lanes. By mounting between lanes, potentially more adjacent lanes can be imaged, as recognized by Allen et al (¶ [0502]).

Regarding Claim 12, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above), wherein Backvall et al teach the vehicle classification sensor and the cameras are mounted on a gantry spanning the road (the sensors are mounted on a gantry 190 above the road surface 191; Fig 1a and ¶ [0093]).  

Regarding Claim 13, Backvall et al in view of Allen et al teach the apparatus of claim 1 (described above).
Backvall et al does not teach the vehicle classification sensor is configured to, upon detecting a predetermined shape characteristic on a lane, trigger the respective camera with a delay.
Allen et al is analogous art pertinent to the technological problem addressed in this application and teaches the vehicle classification sensor is configured to, upon detecting a predetermined shape characteristic on a lane, trigger the respective camera with a delay (the trigger unit 5802 detects the vehicle in the toll environment and then sends a triggering signal (a delay) so the image of the passing vehicle is taken when the vehicle is in position to image the license; ¶ [0364], [0367]-[0368], [0377], [0428]-[0429]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al with Allen et al including the vehicle classification sensor is configured to, upon detecting a predetermined shape characteristic on a lane, trigger the respective camera with a delay. Use of a trigger unit allows for a triggering signal to image a vehicle, thereby effectively signaling when an image should be captured that accurately images the vehicle at the proper time, as recognized by Allen et al (¶ [0368]).

Regarding Claim 14, Backvall et al in view of Allen et al teach the apparatus of claim 13 (described above), wherein Backvall et al teach the vehicle classification sensor is configured to measure a speed of the vehicle or group, wherein the delay is dependent from the measured speed (a tracking box is used with the system to derive the vehicle speed; ¶ [0127]).  

Claim 3-5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Backvall et al (US PG PUB 2017/0330454) in view of Allen et al (US PG PUB 2009/0174778) and in further view of Mimeault et al (CA 2998175).
Regarding Claim 3, Backvall et al in view of Allen et al teach the apparatus of claim 1 (as described above).
Backvall et al in view of Allen et al does not teach wherein the predetermined shape characteristic is a predetermined length of a vehicle or group, which length is above a predetermined first threshold.
Mimeault et al is analogous art pertinent to the technological problem addressed in this application and teaches the predetermined shape characteristic is a predetermined length of a vehicle or group, which length is above a predetermined first threshold (the vehicle length is determined and compared to a calibration threshold 501; Fig 24, 26 and ¶ [0155]-[0157]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al and Allen et al with Mimeault et al including the predetermined shape characteristic is a predetermined length of a vehicle or group, which length is above a predetermined first threshold. Use of length detection of the vehicle provides data for classification information and a threshold increases accuracy of the detection, as recognized by Mimeault et al (¶ [0087], [0157]). 

Regarding Claim 4, Backvall et al in view of Allen et al teach the apparatus of claim 1 (as described above).
Backvall et al in view of Allen et al does not teach wherein the predetermined shape characteristic is a gap between the leading vehicle and the following vehicle of a group, the width of which gap is below a second threshold.
Mimeault et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the predetermined shape characteristic is a gap between the leading vehicle and the following vehicle of a group, the width of which gap is below a second threshold (the state space model 93B is used to detect multiple vehicles in the scene and will measure the space between vehicles and compare to a threshold to determine if there are multiple vehicles based on the spacing between vehicles as compared to threshold validation gate step 400; Figs 20, 23 and ¶ [0150]-[0153]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al and Allen et al with Mimeault et al including wherein the predetermined shape characteristic is a gap between the leading vehicle and the following vehicle of a group, the width of which gap is below a second threshold. Use of a multi-object interaction distance (gap) analysis allows for identification of the number of vehicles, with improved accuracy with use of a threshold, as recognized by Mimeault et al (¶ [0150]-[0153]).
Regarding Claim 5, Backvall et al in view of Allen et al in and Mimeault et al teach the apparatus of claim 4 (as described above) and Mimeault et al teach wherein the second threshold is dependent on a height or height profile of the following vehicle in the group as measured by the vehicle classification sensor (the line detection used for the state space model measures vehicle height and a significant change that would measure outside the threshold would indicate a gap and thereby indicating a gap between two vehicles in the same lane; Figs 20, 23 and ¶ [0150]-[0153]).

Regarding Claim 15, Backvall et al in view of Allen et al teach the apparatus of claim 1 (as described above).
Backvall et al in view of Allen et al does not teach wherein the vehicle classification sensor comprises at least one stereoscopic camera or laser scanner configured to capture 3D representations of08517 / G06.0106US00- 13 - passing vehicles or groups and a processor configured to detect said predetermined shape characteristic from said 3D representations.
Mimeault et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the vehicle classification sensor comprises at least one stereoscopic camera or laser scanner configured to capture 3D representations of 08517 / G06.0106US00- 13 - passing vehicles or groups (a 3D optical emitter 12 such as an infrared LED source and laser can be used to image 3D representations of the vehicle; Fig 1 and ¶ [0034], [0084]) and a processor configured to detect said predetermined shape characteristic from said 3D representations (a processor is used for the 3D image analysis; Fig 1 and ¶[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Backvall et al and Allen et al with Mimeault et al including wherein the vehicle classification sensor comprises at least one stereoscopic camera or laser scanner configured to capture 3D representations of08517 / G06.0106US00- 13 - passing vehicles or groups and a processor configured to detect said predetermined shape characteristic from said 3D representations. Use of a 3D optical scanner to image the vehicles allows for detecting a plurality of vehicles and analysis of the vehicle characteristics, thereby enhancing the analysis of the vehicles, as recognized by Mimeault et al (¶ [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gidel et al (WO 2013/128427) teaches a traffic detection and control system and method including use of LIDAR tracing for 3D imaging and analysis of the vehicle on the roadway.
Tang et al (CN 100419813) teaches a vehicle road monitoring device using omni-directional sensor and monitoring vehicles in 3D space including vehicle and traveling characteristics.
Hedley et al (US 2006/0278705) teaches a vehicle toll monitoring system including identifying and monitoring each vehicle in a multi-vehicle setting and recording license plate data per vehicle.
	Nagy (AU 2015/200711) teaches a method and device for detection of a vehicle axle while the vehicle is traveling through analysis of vehicle shape using 3D imaging techniques.
	Choi et al (US PG PUB 2015/0178911) teaches a vehicle detecting system and method including stereoscopic imaging and detection of the vehicle based on its shape.
	Zhang et al (CN 106652063) teaches a bidirectional lane flow electronic toll collection method and system with multiple camera mounted above a vehicle terminal in each lane to detect the vehicle passing underneath.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667